DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/30/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samuelson (U.S. Patent No. 5,966,208).

In regards to claim 1, Samuelson teaches a method of forming a 3D test chart, comprising the steps of: 
	(a) determining at least one predetermined area at each of a plurality of test chart layers (See FIG. 1, 2, 3, 6, 8 and 10 as examples wherein predetermined areas are determined at a plurality of test chart layers); 

	(c) overlapping said plurality of test chart layers in such a manner that said test patterns do not overlap with each other to form said 3D test chart (See FIG. 1 in view of FIG. 2 wherein the patterns do not overlap each other in order to create the 3D test chart).

Claim(s) 5, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tezaur (U.S. PG Publication No. 2016/0080737).

In regards to claim 5, Tezaur teaches a method of forming a 3D test chart, comprising a step of configuring a projection source in a light path of a light source in such a manner that when said light source produce light beams (See FIG. 1 in view of ¶0082 and 0211), a plurality of test patterns which do not overlap with each other is formed in a predetermined space in a direction along a depth thereof by said projection source (See FIG. 2A-2C), wherein two adjacent said test patterns are spacedly aligned with each other to form said 3D test chart (See FIG. 4 and 17 as examples).

In regards to claim 6, Tezaur teaches the method, as recited in claim 5, wherein said projection source is provided between said light source and said predetermined space (See FIG. 1 and 25).


In regards to claim 9, Tezaur teaches the method, as recited in claim 5, wherein a shape of said test pattern is selected from the group consisting of a square shape, a triangular shape, a circular shape, an oval shape, a cross shape, a shape of a pair of black and white lines, a star shape, and the combination thereof (See FIG. 6-24 wherein various types of pattern shapes may be used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuelson (U.S. Patent No. 5,966,208) in view of Tezaur (U.S. PG Publication No. 2016/0080737).

In regards to claim 2, Samuelson fails to teach the method, as recited in claim 1, further comprising a step of projecting light beams to said plurality of test chart layers, wherein a contrast between said test pattern and said corresponding test chart layer is enhanced.
	In a similar endeavor Tezaur teaches further comprising a step of projecting light beams to said plurality of test chart layers, wherein a contrast between said test pattern and said corresponding test chart layer is enhanced (See ¶0082 wherein the distance to the test chart is related to its size, this is then used as seen in ¶0211 wherein the projected light onto the test charts may be used to create different focus distances to make it look the right size, therefore creating a 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tezaur into Samuelson because it provides a number of alternative focus distances for the capturing system as described in ¶0212 which allows for a design which may, for example, sequentially capture various different and desired focus distances.

In regards to claim 4, Samuelson teaches the method, as recited in claim 2, further comprising a step of configuring at least one light source in such a manner that said light source and a photographic arrangement to be tested are provided at a same side of said 3D test chart, wherein said light beams of said light sources are reflected by said test patterns.
	In a similar endeavor Tezaur teaches further comprising a step of configuring at least one light source in such a manner that said light source and a photographic arrangement to be tested are provided at a same side of said 3D test chart, wherein said light beams of said light sources are reflected by said test patterns (See FIG. 1 in view of ¶0082 and ¶0211).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tezaur into Samuelson because it provides a number of alternative focus distances for the capturing system as described in ¶0212 which allows for a design which may, for example, sequentially capture various different and desired focus distances.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tezaur (U.S. PG Publication No. 2016/0080737) in view of Davis (U.S. Patent No. 3,519,357).

In regards to claim 7, Tezaur fails to teach the method, as recited in claim 5, wherein said projection source comprises a planar test chart and a focus zooming lens set, wherein said planar test chart is provided between said light source and said focus zooming lens set in such a manner that said 
	In a similar endeavor Davis teaches wherein said projection source comprises a planar test chart and a focus zooming lens set, wherein said planar test chart is provided between said light source and said focus zooming lens set in such a manner that said focus zooming lens set and light beams of said light source are able to project information of said planar test chart to said predetermined space (See FIG. 1-3).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Davis into Tezaur because it allows for the use of a slide projector, or the like, to support suitable test charts for directing an image of said test chart onto a viewing screen in order to demonstrate refractive characteristics of a lens as described in col. 1, li. 42-49.

In regards to claim 8, Tezaur teaches the method, as recited in claim 7, wherein said planar test chart comprises at least one testing object which is capable of being projected to said predetermined space by means of said focus zooming lens set, so as to form said test patterns.
	In a similar endeavor Davis teaches wherein said planar test chart comprises at least one testing object which is capable of being projected to said predetermined space by means of said focus zooming lens set, so as to form said test patterns (See FIG. 1-3).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Davis into Tezaur because it allows for the use of a slide projector, or the like, to support suitable test charts for directing an image of said test chart onto a viewing screen in order to demonstrate refractive characteristics of a lens as described in col. 1, li. 42-49.

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483